


Exhibit 10(j)(vii)


EMPLOYMENT AGREEMENT (the “Agreement”) made as of the 30th day of December, 2008
by and between ARROW ELECTRONICS, INC., a New York corporation with its
principal office at 50 Marcus Drive, Melville, New York 11747 (the “Company”),
and VIN MELVIN, residing at 26 Mount Grey Road , Stony Brook, NY 11790 (the
“Executive”).
WHEREAS, the Executive, is now and has been employed by the Company, as Vice
President, IT of the Company, with the responsibilities and duties of an
executive officer of the Company, under an Employment Agreement dated as of
August 29, 2006 (the “Old Agreement”);
WHEREAS, the Old Agreement contains provisions that do not comply with section
409A of the Internal Revenue Code of 1986, as amended, and applicable
regulations thereunder (“409A”); and
WHEREAS, the Company and Executive wish to novate the Old Agreement and to
replace it with this Agreement.
NOW, THEREFORE, in consideration of the mutual covenants and agreements herein
contained, the parties agree as follows:
1.
Employment and Duties.



(a)Employment. The Company hereby employs the Executive for the Employment
Period defined in Paragraph 3, to perform such duties for the Company and its
subsidiaries and affiliates and to hold such offices as may be specified from
time to time by the Company's Board of Directors, subject to the following
provisions of this Agreement. The Executive hereby accepts such employment


(b)Duties and Responsibilities. It is contemplated that the Executive will be
Vice President, IT of the Company, but the Board of Directors shall have the
right to adjust the duties, responsibilities, and title of the Executive as the
Board of Directors may from time to time deem to be in the interests of the
Company (provided, however, that during the Employment Period, without the
consent of the Executive, he shall not be assigned any titles, duties or
responsibilities which, in the aggregate, represent a material diminution in, or
are materially inconsistent with, his prior title, duties, and responsibilities
as Vice President, IT).


If the Board of Directors does not either continue the Executive in the office
of Vice President, IT or elect him to some other executive office satisfactory
to the Executive, the Executive shall have the right to decline to give further
service to the Company and shall have the rights and obligations which would
accrue to him under Paragraph 6 if he were discharged without cause. If the
Executive decides to exercise such right to decline to give further service, he
shall within forty-five days after such action or omission by the Board of
Directors give written notice to the Company stating his objection and the
action he thinks necessary to correct it, and he shall permit the Company to
have a forty-five day period in which to correct its action or omission. If the
Company makes a correction satisfactory to the Executive, the Executive shall be
obligated to continue to serve the Company. If the Company does not make such a
correction, the Executive's rights and obligations under Paragraph 6 shall
accrue at the expiration of such forty-five day period.
(c)Time Devoted to Duties. The Executive shall devote all of his normal business
time and efforts to the business of the Company, its subsidiaries and its
affiliates, the amount of such time to be sufficient, in the reasonable judgment
of the Board of Directors, to permit him diligently and faithfully to




--------------------------------------------------------------------------------




serve and endeavor to further their interests to the best of his ability.


2.
Compensation.



(a)Monetary Remuneration and Benefits. During the Employment Period, the Company
shall pay to the Executive for all services rendered by him in any capacity:


(i)a minimum base salary of $350,000 per year (payable in accordance with the
Company's then prevailing practices, but in no event less frequently than in
equal monthly installments), subject to increase if the Board of Directors of
the Company in its sole discretion so determines; provided that, should the
Company institute a Company-wide pay cut/furlough program, such salary may be
decreased by up to 15%, but only for as long as said Company-wide program is in
effect;


(ii)such additional compensation by way of salary or bonus or fringe benefits as
the Board of Directors of the Company in its sole discretion shall authorize or
agree to pay, payable on such terms and conditions as it shall determine; and


(iii)such employee benefits that are made available by the Company to its other
executives generally.


(b)Annual Incentive Payment. The Executive shall participate in the Company's
Management Incentive Plan (or such alternative, successor, or replacement plan
or program in which the Company's principal operating executives, other than the
Chief Executive Officer, generally participate) and shall have a targeted
incentive thereunder of not less than $175,000 per year; provided, however, that
the Executive's actual incentive payment for any year shall be measured by the
Company's performance against goals established for that year and that such
performance may produce an incentive payment ranging from none to 200% of the
targeted amount. The Executive's incentive payment for any year will be
appropriately pro-rated to reflect a partial year of employment.


(c)Supplemental Executive Retirement Plan. The Executive shall participate in
the Company's Unfunded Pension Plan for Selected Executives (the “SERP”). The
timing of payment under the SERP shall be in accordance with its terms.


(d)Automobile. While the Executive is actively working for the Company, the
Company will pay the Executive a monthly automobile allowance of $850. Such
allowance shall cease when the Executive's employment with the Company
terminates for any reason.


(e)Expenses. During the Employment Period, the Company agrees to reimburse the
Executive, upon the submission of appropriate vouchers, for out-of-pocket
expenses (including, without limitation, expenses for travel, lodging and
entertainment) incurred by the Executive in the course of his duties hereunder
in accordance with its expense reimbursement policy. Any reimbursement that is
taxable to Executive shall be paid no later than the end of the year following
the year in which it is incurred.


(f)Office and Staff. The Company will provide the Executive with an office,
secretary and such other facilities as may be reasonably required for the proper
discharge of his duties hereunder.


(g)Indemnification. The Company agrees to indemnify, defend and hold harmless
the Executive for any and all liabilities to which he may be subject as a result
of his employment hereunder (and as a result of his service as an officer or
director of the Company, or as an officer or director of any of its




--------------------------------------------------------------------------------




subsidiaries or affiliates), as well as the costs of any legal action brought or
threatened against him as a result of such employment, to the fullest extent
permitted by law.


(h)Participation in Plans. Notwithstanding any other provision of this
Agreement, the Executive shall have the right to participate in any and all of
the plans or programs made available by the Company (or it subsidiaries,
divisions or affiliates) to, or for the benefit of, executives (including the
annual stock option and restricted stock grant programs) or employees in
general, on a basis consistent with other senior executives.


(i)Initial Bonus and Equity Awards. The Company will pay the Executive $150,000
within the first 30 days of his employment with the Company, which amount shall
be repaid in full by the Executive if he resigns for any reason (other than a
permitted resignation described in subparagraph 1(b) of this Agreement) during
the first 12 months of his employment with the Company. In addition, as soon as
practical following the commencement of the Executive's employment, the
Company's Compensation Committee will award the Executive 10,000 shares of
restricted stock of the Company and 15,000 non-qualified stock options, each
pursuant to the terms of the Company's 2004 Omnibus Incentive Plan, which shares
and options will both vest separately at the rate of 25% on each anniversary of
the date of the award (until fully vested in the year 2010) while the Executive
is employed by the Company.


3.
The Employment Period.



The “Employment Period,” as used in the Agreement, shall mean the period
beginning as of the date hereof and terminating on the last day of the calendar
month in which the first of the following occurs:
(a)the death of the Executive;


(b)the disability of the Executive as determined in accordance with Paragraph 4
hereof and subject to the provisions thereof;


(c)the termination of the Executive's employment by the Company for cause in
accordance with Paragraph 5 hereof; or


(d)December 31, 2010; provided, however, that, unless sooner terminated as
otherwise provided herein, the Employment Period shall automatically be extended
for one or more twelve (12) month periods beyond the then scheduled expiration
date thereof unless between the 18th and 12th month preceding such scheduled
expiration date either the Company or the Executive gives the other written
notice of its or his election not to have the Employment Period so extended.


4.
Disability.



For purposes of this Agreement, the Executive will be deemed “disabled” if he is
absent from work because he is incapacitated due to an accident or physical or
mental impairment, and one of the following conditions is also satisfied: (i)
Executive is expected to return to his duties with the Company within 6 months
after the beginning of his absence or (ii) Executive is unable to perform his
duties or those of a substantially similar position of employment due to a
medically-determinable physical or mental impairment which can be expected to
result in death or last for a continuous period of not less than 6 months. If
the Executive is absent on account of being disabled (as defined in the
preceding sentence), during such absence the Company shall continue to pay to
the Executive his base salary, any additional compensation authorized by the




--------------------------------------------------------------------------------




Company's Board of Directors, and other remuneration and benefits provided in
accordance with Paragraph 2 hereof, all without delay, diminution or proration
of any kind whatsoever (except that his remuneration hereunder shall be reduced
by the amount of any payments he may otherwise receive as a result of his
disability pursuant to a disability program provided by or through the Company),
and his medical benefits and life insurance shall remain in full force. Unless
terminated earlier in accordance with Paragraph 3a), c) or d), the Employment
Period shall end on the 180th consecutive day of his disability absence, and
Executive's compensation under Paragraph 2 shall immediately cease, except the
medical benefits covering the Executive and his family shall remain in place
(subject to the eligibility requirements and other conditions contained in the
underlying plan, as described in the Company's employee benefits manual, and
subject to the requirement that the Executive continue to pay the “employee
portion” of the cost thereof), and the Executive's life insurance policy under
the Management Insurance Program shall be transferred to him, as provided in the
related agreement, subject to the obligation of the Executive to pay the
premiums therefor.
In the event that the Executive is determined to be capable of performing his
duties before being absent for 180 consecutive days (and before expiration of
the Employment Period), the Executive shall be entitled to resume employment
with the Company under the terms of this Agreement for the then remaining
balance of the Employment Period.
5.
Termination for Cause.



In the event of any malfeasance, willful misconduct, active fraud or gross
negligence by the Executive in connection with his employment hereunder, the
Company shall have the right to terminate the Employment Period by giving the
Executive notice in writing of the reason for such proposed termination. If the
Executive shall not have corrected such conduct to the satisfaction of the
Company within thirty days after such notice, the Employment Period shall
terminate and the Company shall have no further obligation to the Executive
hereunder but the restriction on the Executive's activities contained in
Paragraph 8 and the obligations of the Executive contained in Paragraphs 9(b)
and 9(c) shall continue in effect as provided therein.
6.
Termination Without Cause.



In the event that the Company discharges the Executive without cause prior to
the expiration of the Employment Period, the Executive's post-discharge
compensation and benefits will be as follows, subject to the Executive's
execution of a release as set forth in Paragraph 7 below:
(a)The Executive will be placed on inactive or “RA” status beginning on the day
following his last day of active work and ending on the earliest of (i) the date
the Employment Period was scheduled to expire, (ii) the day the Executive begins
employment for a person or entity other than the Company, or (iii) the day the
Executive fails to observe any provision of this Agreement, including his
obligations under Paragraphs 8 and 9 (the “RA Period”), during which time he
will be paid the salary provided in subparagraph 2(a) on the same schedule as if
he still were an active employee (less the customary deductions), subject to any
required delay described in subparagraph (c) below;


(b)The Executive will be paid an amount equal to two-thirds of the targeted
incentive provided in Paragraph 2(b) for the year in which he ceases active
employment and for each succeeding year (or, on a pro rata basis, portion of a
year) during the RA Period, payable if the Executive is still on RA status on
the scheduled payment date or, in the case of the year during which RA status
terminates, if the Executive is still on RA status on the last day of the RA
Period. Payment to Executive shall be made at the regular time for payment of
such bonuses under the Company's Management Incentive Plan, but not later than
the March 15 following the end of the relevant performance period, subject to
any required delay described in subparagraph (c) below;




--------------------------------------------------------------------------------




(c)Notwithstanding the provisions of subparagraphs (a) and (b) above, if the
Executive is a “specified employee” under section 409A of the Internal Revenue
Code of 1986, as amended (“Code”), no payment of deferred compensation within
the meaning Code section 409A that is not exempted from application of Section
409A as an exempt short term deferral or exempt separation pay in accordance
with applicable Treasury regulations will be paid to the Executive on account of
his termination of employment for 6 months following the day he ceases active
work, and any such payments due during such 6-month period will be held and paid
on the first business day following completion of such 6-month period, along
with interest calculated at the 6-month Treasury rate in effect at the beginning
of the RA Period;


(d)Any unvested stock options, restricted stock or performance shares held by
the Executive on his last day of active work that would have vested by the
scheduled expiration of the Employment Period had the Executive not been
discharged will vest on his last day of active work subject to the payment by
the Executive of all applicable taxes. Any vested Arrow performance shares will
be paid out in accordance with their terms. Any vested stock option will remain
exercisable after the Executive ceases active work in accordance with the terms
of the applicable award relating to post-termination exercise. Any stock
options, performance shares or restricted stock not already vested on the
Executive's last day of active work or vested on such last day in accordance
with this subparagraph (d) will be forfeited on the Executive's last day of
active work.


(e)The Executive's active participation in the Company's 401(k) Plan, ESOP and
SERP will end on his last day of active work, and he will earn no vesting
service and no additional benefits under those plans after that date. For
purposes of receiving a distribution of his vested account balance under the
401(k) plan or ESOP, the Executive will be considered to have severed from
service with the Company on his last day of active work.


(f)The Executive will remain covered by the Company medical plan during the RA
Period under the same terms and conditions as an active employee. At the end of
the RA Period the Executive will be entitled to continuation coverage for
himself and his eligible dependents under the plan's COBRA provisions at his own
expense. The Executive's participation in all other welfare benefit and fringe
benefit plans of the Company will end on the day he ceases active work, subject
to any conversion rights generally available to former employees under the terms
of such plans.


Any Amounts payable to the Executive under this Paragraph 6 shall be reduced by
the amount of the Executive's earnings from other employment (which the
Executive shall have an affirmative duty to seek; provided, however, that the
Executive shall not be obligated to accept a new position which is not
reasonable comparable to his employment with the Company).
7.
Release.



In consideration for the payments and benefits set forth in Paragraph 6,
Executive agrees to execute and return to the Company a release in the following
form:
“Vin Melvin (the “Executive”) and Arrow Electronics, Inc. and its affiliates
(“Arrow”) each hereby releases the other and its agents, directors and employees
from and against any and all claims (statutory, contractual or otherwise)
arising out of the Executive's employment or the termination thereof or any
discrimination in connection therewith and for any further additional payments
of any kind or nature whatsoever except as expressly set forth in the employment
agreement between the Executive and Arrow dated December 30, 2008. Without
limiting the foregoing, the Executive hereby releases Arrow from any claim under
the Age Discrimination in Employment Act and any other similar law. Nothing
contained herein




--------------------------------------------------------------------------------




will be construed as impacting the Executive's right to claim unemployment
benefits on account of his termination of employment with Arrow, if any, or
preventing the Executive or Arrow from providing information to or making a
claim with any governmental agency to the extent permitted or required by law.
This release will, however, constitute an absolute bar to the recovery of any
damages or additional compensation, consideration or relief of any kind or
nature whatsoever arising out of or in connection with such claim.”
The executed release required by this Paragraph 7 as a condition for payment
under Paragraph 6 shall be given to the Company no later than 30 days following
the Executive's last day of active work. The Company, in its sole discretion,
may delay payment of any amount otherwise due hereunder pending receipt of such
release and expiration of any applicable revocation period. If the Executive
fails to provide the executed release by the expiration of such 30-day period,
the Executive will forfeit any payments or benefits still due under Paragraph 6,
including but not limited to any unexercised stock options the vesting of which
was accelerated pursuant to the terms of Paragraph 6.
8.
Non-Disclosure; Non-Competition; Trade Secrets.

During the Employment Period and for a period of two years after the termination
of the Employment Period, the Executive will not, directly or indirectly:
(a)Disclosure of Information. Use, attempt to use, disclose or otherwise make
known to any person or entity (other than to the Board of Directors of the
Company or otherwise in the course of the business of the Company, its
subsidiaries or affiliates and except as may be required by applicable law):


(i)any knowledge or information, including, without limitation, lists of
customers or suppliers, trade secrets, know-how, inventions, discoveries,
processes and formulae, as well as all data and records pertaining thereto,
which he may acquire in the course of his employment, in any manner which may be
detrimental to or cause injury or loss to the Company, its subsidiaries or
affiliates; or


(ii)any knowledge or information of a confidential nature (including all
unpublished matters) relating to, without limitation, the business, properties,
accounting, books and records, trade secrets or memoranda of the Company, its
subsidiaries or affiliates, which he now knows or may come to know in any manner
which may be detrimental to or cause injury or loss to the Company, its
subsidiaries or affiliates.


(b)Non-Competition. Engage or become interested in the United States, Canada or
Mexico (whether as an owner, shareholder, partner, lender or other investor,
director, officer, employee, consultant or otherwise) in the business of
distributing electronic parts, components, supplies or systems, or any other
business that is competitive with the principal business or businesses then (or,
in the case of the post-termination covenant, as of the date of termination)
conducted by the Company, its subsidiaries or affiliates (provided, however,
that nothing contained herein shall prevent the Executive from acquiring or
owning less than 1% of the issued and outstanding capital stock or debentures of
a corporation whose securities are listed on the New York Stock Exchange,
American Stock Exchange, or the National Association of Securities Dealers
Automated Quotation System, if such investment is otherwise permitted by the
Company's Human Resource and Conflict of Interest policies).


(c)Solicitation. Solicit or participate in the solicitation of any business of
any type conducted by the Company, its subsidiaries or affiliates, during said
term or thereafter, from any person, firm or other entity which is or was at any
during the preceding 12 months (or, in the case of the post-termination
covenant, during the 12 months preceding the date of termination) a supplier or
customer, or prospective




--------------------------------------------------------------------------------




supplier or customer, of the Company, its subsidiaries or affiliates; or


(d)Employment. Employ or retain, or arrange to have any other person, firm or
other entity employ or retain, or otherwise participate in the employment or
retention of, any person who was an employee or consultant of the Company, its
subsidiaries or affiliates, at any time during the period of twelve consecutive
months immediately preceding such employment or retention.


The Executive will promptly furnish in writing to the Company, its subsidiaries
or affiliates, any information reasonably requested by the Company (including
any third party confirmations) with respect to any activity or interest the
Executive may have in any business.
Except as expressly herein provided, nothing contained herein is intended to
prevent the Executive, at any time after the termination of the Employment
Period, from either (i) being gainfully employed or (ii) exercising his skills
and abilities outside of such geographic areas, provided in either case the
provisions of this Agreement are complied with.
9.
Preservation of Business.



(a)General. During the Employment Period, the Executive will use his best
efforts to advance the business and organization of the Company, its
subsidiaries and affiliates, to keep available to the Company, its subsidiaries
and affiliates, the services of present and future employees and to advance the
business relations with its suppliers, distributors, customers and others.


(b)Patents and Copyrights, etc. The Executive agrees, without additional
compensation, to make available to the Company all knowledge possessed by him
relating to any methods, developments, inventions, processes, discoveries and/or
improvements (whether patented, patentable or unpatentable) which concern in any
way the business of the Company, its subsidiaries or affiliates, whether
acquired by the Executive before or during his employment hereunder, provided
that the Executive shall not disclose to the Company any such knowledge acquired
by the Executive prior to his employment by the Company and which is owned by a
third party.


Any methods, developments, inventions, processes, discoveries and/or
improvements (whether patented, patentable or unpatentable) which the Executive
may conceive of or make, related directly or indirectly to the business or
affairs of the Company, its subsidiaries or affiliates, or any part thereof,
during the Employment Period, shall be and remain the property of the Company.
The Executive agrees promptly to communicate and disclose all such methods,
developments, inventions, processes, discoveries and/or improvements to the
Company and to execute and deliver to it any instruments deemed necessary by the
Company to effect the disclosure and assignment thereof to it. The Executive
also agrees, on request and at the expense of the Company, to execute patent
applications and any other instruments deemed necessary by the Company for the
prosecution of such patent applications or the acquisition of Letters Patent in
the United States or any other country and for the assignment to the Company of
any patents which may be issued. The Company shall indemnify and hold the
Executive harmless from any and all costs, expenses, liabilities or damages
sustained by the Executive by reason of having made such patent applications or
being granted such patents.
Any writings or other materials written or produced by the Executive or under
his supervision (whether alone or with others and whether or not during regular
business hours), during the Employment Period which are related, directly or
indirectly, to the business or affairs of the Company, its subsidiaries or
affiliates, or are capable of being used therein, and the copyright thereof,
common law or statutory, including




--------------------------------------------------------------------------------




all renewals and extensions, shall be and remain the property of the Company.
The Executive agrees promptly to communicate and disclose all such writings or
materials to the Company and to execute and deliver to it any instruments deemed
necessary by the Company to effect the disclosure and assignment thereof to it
The Executive further agrees, on request and at the expense of the Company, to
take any and all action deemed necessary by the Company to obtain copyrights or
other protections for such writings or other materials or to protect the
Company's right, title and interest therein. The Company shall indemnify, defend
and hold the Executive harmless from any and all costs, expenses, liabilities or
damages sustained by the Executive by reason of the Executive's compliance with
the Company's request
(c)Return of Documents. Upon the termination of the Employment Period, including
any termination of employment described in Paragraph 6, the Executive will
promptly return to the Company all copies of information protected by Paragraph
9(a) hereof or pertaining to matters covered by subparagraph (b) of this
Paragraph 9 which are in his possession, custody or control, whether prepared by
him or others.


10.
Separability.



The Executive agrees that the provisions of Paragraphs 8 and 9 hereof constitute
independent and separable covenants which shall survive the termination of the
Employment Period and which shall be enforceable by the Company notwithstanding
any rights or remedies the Executive may have under any other provisions hereof.
The Company agrees that the provisions of Paragraph 6 hereof constitute
independent and separable covenants which shall survive the termination of the
Employment Period and which shall be enforceable by the Executive
notwithstanding any rights or remedies the Company may have under any other
provisions hereof.
11.
Specific Performance.



The Executive acknowledges that (i) the services to be rendered under the
provisions of this Agreement and the obligations of the Executive assumed herein
are of a special, unique and extraordinary character; (ii) it would be difficult
or impossible to replace such services and obligations; (iii) the Company, its
subsidiaries and affiliates will be irreparably damaged if the provisions hereof
are not specifically enforced; and (iv) the award of monetary damages will not
adequately protect the Company, its subsidiaries and affiliates in the event of
a breach hereof by the Executive. The Company acknowledges that (i) the
Executive will be irreparably damaged if the provisions of Paragraphs 6 hereof
are not specifically enforced and (ii) the award of monetary damages will not
adequately protect the Executive in the event of a breach thereof by the
Company. By virtue thereof, the Executive agrees and consents that if he
violates any of the provisions of this Agreement, and the Company agrees and
consents that if it violates any of the provisions of Paragraphs 6 hereof, the
other party, in addition to any other rights and remedies available under this
Agreement or otherwise, shall (without any bond or other security being required
and without the necessity of proving monetary damages) be entitled to a
temporary and/or permanent injunction to be issued by a court of competent
jurisdiction restraining the breaching party from committing or continuing any
violation of this Agreement, or any other appropriate decree of specific
performance. Such remedies shall not be exclusive and shall be in addition to
any other remedy which any of them may have.
12.
Miscellaneous.



(a)Entire Agreement; Amendment. This Agreement constitutes the whole employment
agreement between the parties and may not be modified, amended or terminated
except by a written instrument executed by the parties hereto. It is
specifically agreed and understood, however, that the provisions of that certain
letter agreement dated as of December 30, 2008 granting to the Executive
extended separation benefits




--------------------------------------------------------------------------------




in the event of a change in control of the Company shall survive and shall not
be affected hereby. All other agreements between the parties pertaining to the
employment or remuneration of the Executive not specifically contemplated hereby
or incorporated or merged herein are terminated and shall be of no further force
or effect.


(b)Assignment. Except as stated below, this Agreement is not assignable by the
Company without the written consent of the Executive, or by the Executive
without the written consent of the Company, and any purported assignment by
either party of such party's rights and/or obligations under this Agreement
shall be null and void; provided, however, that, notwithstanding the foregoing,
the Company may merge or consolidate with or into another corporation, or sell
all or substantially all of its assets to another corporation or business entity
or otherwise reorganize itself, provided the surviving corporation or entity, if
not the Company, shall assume this Agreement and become obligated to perform all
of the terms and conditions hereof, in which event the Executive's obligations
shall continue in favor of such other corporation or entity.


(c)Waivers, etc. No waiver of any breach or default hereunder shall be
considered valid unless in writing, and no such waiver shall be deemed a waiver
of any subsequent breach or default of the same or similar nature. The failure
of any party to insist upon strict adherence to any term of this Agreement on
any occasion shall not operate or be construed as a waiver of the right to
insist upon strict adherence to that term or any other term of this Agreement on
that or any other occasion.


(d)Provisions Overly Broad. In the event that any term or provision of this
Agreement shall be deemed by a court of competent jurisdiction to be overly
broad in scope, duration or area of applicability, the court considering the
same shall have the power and hereby is authorized and directed to modify such
term or provision to limit such scope, duration or area, or all of them, so that
such term or provision is no longer overly broad and to enforce the same as so
limited. Subject to the foregoing sentence, in the event any provision of this
Agreement shall be held to be invalid or unenforceable for any reason, such
invalidity or unenforceability shall attach only to such provision and shall not
affect or render invalid or unenforceable any other provision of this Agreement.


(e)Notices. Any notice permitted or required hereunder shall be in writing and
shall be deemed to have been given on the date of delivery or, if mailed by
registered or certified mail, postage prepaid, on the date of mailing:


(i)    if to the Executive to:
Vin Melvin
26 Mount Grey Road
Stony Brook, NY 11790


(ii)    if to the Company to:
Arrow Electronics, Inc.
50 Marcus Drive
Melville, New York 11747
Attention: Peter S. Brown
Senior Vice President and
General Counsel


Either party may, by notice to the other, change his or its address for notice
hereunder.
(f)New York Law. This Agreement shall be construed and governed in all respects




--------------------------------------------------------------------------------




by the internal laws of the State of New York, without giving effect to
principles of conflicts of law.


IN WITNESS WHEREOF, the parties have executed this Agreement as of the day and
year first above written.
ARROW ELECTRONICS, INC.


By: /s/ Peter S. Brown
Peter S. Brown
Senior Vice President & General Counsel




THE EXECUTIVE


/s/ Vin Melvin
Vin Melvin








